Title: From Alexander Hamilton to Joseph Brock, 4 December 1799
From: Hamilton, Alexander
To: Brock, Joseph


          
            Sir,
            NY. Decr. 4. 99
          
          I have received your letter of the 26th. of November.
          A person has already been no propoposed to be nominated as Pay Master Genl to the detachment under your Command, and I presume — the nomination has been confirmed by the Pay Master General acted upon.
          Should this not be the case I have no objection to Lieutenant Lewis, and will recommend him Lieut Lewis for the place—
          W—
          Capn. Brock—
        